
	
		I
		112th CONGRESS
		1st Session
		H. R. 2831
		IN THE HOUSE OF REPRESENTATIVES
		
			August 30, 2011
			Mr. Rivera introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend Public Law 89–732 to modify the requirement for
		  a Cuban national to qualify for and maintain status as a permanent
		  resident.
	
	
		1.Modification of rules
			 regarding adjustment of status for Cuban refugeesSection 1 of Public Law 89–732 is amended by
			 adding at the end the following: An alien shall be ineligible for
			 adjustment of status under this section if the alien returns to Cuba after
			 admission or parole into the United States. The Secretary of Homeland Security
			 shall rescind the status of an alien who obtained adjustment of status under
			 this section if the alien returns to Cuba before being admitted to citizenship
			 in accordance with title III of the Immigration and Nationality Act (8 U.S.C.
			 1401 et seq.), and the alien shall thereafter be subject to all the provisions
			 of such Act to the same extent as if the adjustment of status had not been
			 made..
		
